Citation Nr: 0007913	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by dizzy spells.

2.  Entitlement to service connection for residuals of a hip 
injury.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for postoperative 
residuals of removal of three inches of the large intestine.

5.  Entitlement to service connection for residuals of a skin 
graft on the left hand.

6.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1936 to July 
1938, from September 1939 to January 1950, and from November 
1951 to May 1957.  The veteran was a prisoner of war (POW) of 
the German government from August 1944 to January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1995 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the veteran's 
appeal in January 1999 for further development.


FINDINGS OF FACT

1.  No competent medical evidence has been submitted which 
tends to show that the veteran currently suffers from a 
diagnosed stomach disability or post-operative residuals of 
removal of three inches of large intestine.

2.  No competent medical evidence has been submitted showing 
that a left hand skin graft, dizzy spells, hip disability, or 
heart disease are attributable to military service or event 
coincident therewith.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a stomach disability, 
post-operative residuals of removal of three inches of large 
intestine, left hand skin graft, dizzy spells, hip 
disability, or heart disease.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
has residuals of a left hand skin graft, hip injury, and 
removal of three inches of large intestines, as well as dizzy 
spells and disabilities of the stomach and heart that are the 
result of injury or disease sustained during his military 
service.  It is also requested that the veteran be afforded 
the benefit of the doubt.

The Facts

The veteran testified at a hearing held at the RO in October 
1996.  As to his dizzy spells, he reported that these spells 
were caused by his time as a POW.  Specifically, he reported 
that, while a POW, he suffered from malnutrition because of 
lack of food and he became so weak that he became dizzy when 
he stood up.  He said that, although he was not treated for 
dizzy spells while in military service, following service he 
obtained periodic treatment at a VA medical center (VAMC).  
He said that he received treatment at the Columbia VAMC where 
he was told to take two nitroglycerin tablets a day.  
However, he had never been given a diagnosis as to what 
caused these dizzy spells.

As to his left hip, the veteran reported that, in 
approximately 1946 or 1947, while stationed in Korea, and 
subsequently while stationed at Fort Jackson, he was 
hospitalized due to back problems, which were later 
determined to be hip problems.  Following military service, 
after undergoing a back operation in approximately 1994, the 
veteran continued to experience pain, sought treatment at VA, 
was diagnosed with a fractured hip, and underwent a hip 
replacement.  The veteran stated his belief that his hip 
problems first started while he was in Korea when he was 
wrongly treated for a low back disorder.

As to a stomach condition, the veteran reported that, while a 
POW in approximately September 1944, or while stationed at 
Fort Benning in approximately 1946 or 1947, he underwent 
surgery in which the last three inches of his intestines, as 
well as some of the muscles that control the stomach, were 
removed.  Since that time, he experienced an irritated/upset 
stomach that periodically caused diarrhea.  However, he never 
sought professional treatment for this problem.

As to the skin graft on his left hand, the veteran reported 
that he had had skin cancer removed from his neck in 
approximately 1956 while at Fort Jackson.  He also testified 
that more recently he had had large areas of skin cancer 
removed from his head and had skin grafts taken from his legs 
to cover the areas of excision.

As to his heart disorder, the veteran reported that he was 
treated for a heart attack, in 1957 or 1958 or 1965 or 1966, 
at a hospital at Fort Jackson.  The veteran said that he 
experienced periodic angina.  He reported that, following his 
release from POW status, he was diagnosed with beriberi 
disease.  He also reported that he did not have a problem 
with swelling of his legs when he was a POW.

The veteran filed with the hearing officer a written 
statement describing his experiences immediately before being 
captured, while as a POW, and after his liberation. 

Service medical records include complaints, diagnoses, and/or 
treatment for influenza (see service medical records dated 
from February 1936 to April 1936) and pneumonia (see service 
medical records dated in July 1942, August 1942, and July 
1943).  They also show that the veteran had a history of 
pneumonia in February 1936 and a history of malaria in 
January 1942.  See service medical records dated in February 
1936 and July 1943.  A January 1946 record shows that the 
veteran experienced gastrointestinal problems.  Service 
medical records also show his complaints and/or treatment for 
a severe sacroiliac sprain while in Korea in October 1947 and 
acute lumbosacral spine strain and herniated nucleus pulposus 
at L5 while at Fort Jackson in January and February 1956.  

A March 1949 treatment record indicates that the end of the 
middle finger on the veteran's left hand was "chewed off" 
by a saw.  The records also show the veteran's complaints, 
diagnoses, and/or treatment for anal fissures before and 
after excision in June 1949.  See service medical records 
dated in July 1943, June 1947, July 1947, March 1949, June 
1949, July 1949, and August 1955.  In addition, a July 1949 
treatment record shows that the veteran claimed that he had 
first been operated on for hemorrhoids while a POW in January 
1945 and was operated on once again for hemorrhoids while 
stationed in Korea in October 1946.  A February 1956 
electrocardiograph was negative.  February 1956 records show 
that the veteran had a scar on his right hip and recorded the 
veteran's complaints of loose stools. 

POW records included the veteran's name, rank, place and date 
of birth, name of next of kin, as well as his place of 
internment.  They also reported that he was hospitalized and 
treated during his internment for "Haemorrhoiden."  

At a March 1984 POW examination, the veteran complained that 
he had occasional, slight to moderate chest pain, a skin 
rash, problems with his teeth, and slight bowel leakage.  The 
veteran also reported that, while a POW, he was operated on 
for fistula or hemorrhoids.  The veteran thereafter reported 
that, while interned as a POW, he had not experienced 
swelling of the legs or feet.  Heart examination disclosed an 
apical systolic murmur.  Rectal examination disclosed skin 
tags and scars from previous operations were palpated.  
Examination of the extremities disclosed a rectangular deep 
pigmented area on the mid-left forearm, measuring 6 by 5 
centimeters, which was described as the site of donor skin 
for a graft to the left hand.  The diagnoses included 
arteriosclerotic heart disease with history of myocardial 
infarction and stable angina, history of myocardial 
infarction in 1955, history of hemorrhoid operation while a 
POW in 1944, history of anus fistula operation while in 
military service in 1948, and history of fractured left hand 
while in military service in 1943.

VA treatment records, beginning in November 1989, show the 
veteran's complaints and/or treatment for dizziness, vertigo, 
and/or nausea.  See VA treatment records dated in November 
1989, March 1990, November 1990, and July 1992.  Some of 
these records also show that the veteran had hypertension.

VA treatment records, beginning in November 1994, show the 
veteran's complaints and/or treatment for left hip pain of 
two weeks' duration.  See VA treatment records dated in 
November 1994 and November 1994 left hip x-rays.  They also 
show the veteran's complaints and/or treatment before and 
after surgery to repair a fractured femoral neck as well as 
arthroplasty of the left hip in May 1995.  See VA treatment 
records dated in April 1994, May 1994, and July 1995 and May 
1995 pelvis x-rays.  May 1995 treatment records also show 
that the veteran only had approximately a two to three month 
history of left hip pain.  The post-operative diagnosis was 
chronic displaced symptomatic left femoral neck fracture with 
resultant length discrepancy.

In addition, VA treatment records include reports of a normal 
rectal examination in October 1983 and a normal sigmoidoscopy 
in December 1983.  These records also show that the veteran 
had a history of having undergone three earlier rectal 
surgeries, including a hemorrhoidectomy and fistulectomy - 
the first while a POW, the second in 1954, and the third in 
1959.  It was also reported that the veteran was asymptomatic 
since 1959.  More recently, VA treatment records show the 
veteran's complaints, diagnoses, and/or treatment for 
constipation.  See VA treatment records dated in October 1991 
and September 1994.  An April 1992 sigmoidoscopy was also 
normal.  VA treatment records starting in July 1992 show 
possible benign prostatic hypertrophy and, starting in August 
1992, show a confirmed diagnosis of benign prostatic 
hypertrophy.  An October 1994 barium enema disclosed a few 

small scattered diverticula, some minimal retained fecal 
material, and some mucous in the colon.

Private treatment records show that the veteran had a history 
of heart disease starting in 1973.  See private 
hospitalization records dated February 1984 to April 1984.  
The record also contains an October 1983 VA 
electrocardiograph (ECG) that was normal except for inferior 
Q waves.  More recently, treatment records, starting in 
December 1993, show the veteran's complaints, diagnoses, 
and/or treatment for asymptomatic left cardiac bruit.  See VA 
treatment records dated in December 1993 and May 1994; also 
see May 1994 stress test.

At the veteran's February 1997 VA rectum and anus 
examination, the veteran reported a history of a 
hemorrhoidectomy in 1948 and, while he had done pretty well 
since that time (i.e., no bleeding from the rectum), he had 
occasional soiling.  Moreover, while he denied incontinence, 
tenesmus, dehydration, malnutrition, pain on defecation, 
anemia, or fecal incontinence, he did have occasional 
diarrhea.

On examination, his abdomen was soft, non-tender, and no 
masses were palpable.  Normoactive bowel sounds were heard.  
Rectal examination disclosed no external hemorrhoids or 
perianal tags.  However, internal hemorrhoids were noted.  
The diagnosis was internal hemorrhoids with no complications. 

At the veteran's February 1997 VA spine examination, the 
veteran reported a history of chronic back and hip pain, of 
having a diagnosis of degenerative arthritis of the left hip, 
and of having undergone a total hip arthroplasty a few years 
earlier.  Following the hip replacement, while he had 
improved back and hip pain, he continued to experience aching 
in the area of his left lower back and hip.  Next, the 
veteran reported no problems with his bowel or bladder 
function and denied experiencing numbness, weakness, 
paresthesia, or giving way in his lower extremities.


On examination, there was a well healed incision over the 
left hip that was non-tender to palpation, left hip range of 
motion was 0 to 100 degrees of flexion, 20 degrees of 
internal rotation, and 40 degrees of external rotation.  The 
diagnosis was degenerative joint disease of left hip status-
post total hip arthroplasty in 1995.

Analysis

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).   

If a veteran is a former POW, VA laws and regulations also 
provide that service incurrence or aggravation of post-
traumatic osteoarthritis, chronic dysentery, irritable bowel 
syndrome, peptic ulcer disease, or beriberi heart disease, 
are presumed in instances where the veteran (1) was interned 
for not less than 30 days and (2) develops post-traumatic 
osteoarthritis, chronic dysentery, irritable bowel syndrome, 
peptic ulcer disease, or beriberi heart disease manifest to a 
degree of 10 percent or more at any time after his discharge 
from service. 38 U.S.C.A. § 1112(b)(12) (West 1991); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (1999).  (The term "beriberi 
heart disease" includes ischemic heart disease in a former 
POW who experienced localized edema during captivity. 38 
C.F.R. § 3.309(c) (1999).)  Service incurrence or aggravation 
may also be presumed for a malignant tumor or cardiovascular-
renal disease, including hypertension, that is manifested to 
a compensable degree within a year of discharge from military 
service.  38 C.F.R. §§ 3.307, 3.309.  A presumption of 
service incurrence or aggravation in accordance with § 3.309 
may be rebutted by affirmative evidence showing that the 
disease is not related to the veteran's period of active 
military duty.  38 U.S.C.A. § 1113 (West 1991).

First, as to the veteran's claims of service connection for a 
stomach disability and residuals of removal of three inches 
of the large intestines, it should be pointed out 

that what is significant about the evidence described above 
is, paradoxically, what it does not show.  Service medical 
records show complaints, diagnoses, and/or treatment for 
loose stools as well as diagnoses of hemorrhoids and anal 
fissures.  Moreover, post-service treatment records show the 
veteran's complaints of constipation, periodic stomach pain, 
and diarrhea as well as diagnoses of hemorrhoids and benign 
prostatic hypertrophy.  However, none of the records on 
appeal includes a medical opinion which tends to show that 
the veteran has a current diagnosis of a "stomach 
disability" or "residuals of removal of three inches of the 
large intestines" for which service connection may be 
granted.  Caluza, supra; Clyburn v. West, 12 Vet. App. 296 
(1999).  Furthermore, without a diagnosis of a chronic 
disease process, the presumptions provided at 38 C.F.R. 
§§ 3.307, 3.309, do not aid the veteran in establishing well-
grounded claims.  Therefore, because there is no showing that 
the veteran currently suffers from a specific disability, 
these two service connection claims are not well grounded and 
must be denied.  Caluza, supra.

As to the veteran's claims of service connection for 
residuals of a left hand skin graft, dizzy spells, residuals 
of a hip injury, and heart disease, what is significant about 
the evidence described above is, once again, what it does not 
include.  None of the records on appeal includes a medical 
nexus opinion that tends to show a relationship between 
currently diagnosed disabilities and the veteran's military 
service.  Likewise, no medical opinion has been presented 
that tends to show a relationship between current disability 
and continued symptoms since service.  Although service 
medical records show the veteran injured his low back in 1947 
and 1956, and cut the middle finger of his left hand in March 
1949, no medical evidence has been presented that tends to 
link currently shown left hip disability or the skin graft 
referred to at the March 1984 POW examination to the in-
service difficulties experienced by the veteran.  The Board 
is not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995).  Moreover, service 
medical records are devoid of 

complaints, diagnoses, and/or treatment for dizzy spells or 
heart disease.  Therefore, because there is no showing of 
medical nexus, these claims are likewise not well grounded 
and must be denied.  Caluza, supra.

It should also be noted that the presumption of 38 C.F.R. 
§ 3.307(a)(3) (1999), once again does not help the veteran in 
establishing the required medical nexus.  As to the left hand 
skin graft and dizzy spells, this so because these are not 
diseases identified in 38 C.F.R. § 3.309(a) (1999).

As to his hip disability, the Board notes that the veteran 
current diagnosis is "degenerative joint disease of the left 
hip" status post total arthroplasty in 1995.  See February 
1997 VA.  The provisions of § 3.309(c) provide that "post-
traumatic osteoarthritis" will be presumed to have been 
incurred in service if the statutory prerequisites are met.  
Id.  Tellingly, 38 C.F.R. § 4.71a treats "degenerative 
arthritis" and "post-traumatic arthritis" as separate 
entities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis), 5010 (traumatic arthritis) (1999).  
Therefore, because the veteran has been diagnosed with 
"degenerative joint disease" and not "post-traumatic 
osteoarthritis," he does not have a disease identified in 
§ 3.309(c).  Therefore, the presumption of § 3.307(a)(5) does 
not help him establish the required medical nexus.

Moreover, the Board notes that VA treatment records dated in 
May 1995 show that the veteran underwent surgery for a 
fracture femoral neck and hip arthroplasty.  The February 
1997 VA examiner specifically attributed the veteran's 
degenerative joint disease to these problems.  Consequently, 
there is no basis for concluding that the veteran has post-
traumatic arthritis linked to military service or 
degenerative joint disease manifest to a compensable degree 
within a year of the veteran's separation from service.  
38 C.F.R. § 3.307(a)(3).  Even if the arthritis experienced 
by the veteran were deemed post-traumatic, the opinion that 
it was caused by the fracture of the femoral neck constitutes 
sufficient evidence to rebut a presumption of service 
incurrence.  In other words, this evidence is of the type 
that, based on sound medical reasoning and in consideration 
of the entire record, strongly supports a conclusion that the 
disease was not incurred in or aggravated by service.  38 
C.F.R. § 3.307(d) (1999).  

Lastly, as to the veteran's heart disease, the Board notes 
that this is an ischemic process for which service incurrence 
or aggravation may be presumed if localized edema was 
experienced during captivity.  § 3.309(c).  However, the 
veteran, at both his March 1984 POW examination and his 
October 1996 personal hearing, specifically reported that he 
did not have swelling of the lower extremities while a POW.  
These statements stand uncontradicted in the record on 
appeal.  Therefore, the § 3.309(c) presumption cannot help 
the veteran in establishing his claim of service connection 
for heart disease.  Additionally, no evidence has been 
presented to show that hypertension or heart disease was 
manifested to a compensable degree within a year of the 
veteran's separation from service.  38 C.F.R. § 3.307(a)(3).  

The Board, in reaching its conclusions, has considered the 
contentions of the veteran made through written statements 
filed with the RO, as well as his personal hearing testimony.  
However, these statements can not provide either a current 
diagnosis of a specific disease process or the requisite 
medical nexus.  While the veteran is competent to provide 
information as to the visible symptoms he experienced during 
and after service, he has not been shown to be competent to 
provide the medical opinion evidence necessary to make the 
claims of service connection well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998). 

Because no competent medical evidence has been presented to 
make the claims well grounded, the Board is without 
jurisdiction to act.  Boeck, supra.  The veteran's 
representative has requested consideration of reasonable 
doubt; however, this principle does not apply until the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a stomach disability, post-operative 
residuals of removal of three inches of large intestine, 
residuals of a left hand skin graft, dizzy spells, residuals 
of a hip injury, or heart disease is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

